AP-76,580
                                                              COURT OF CRIMINAL APPEALS
                                                                            AUSTIN,-TEXAS
                                                              Transmitted 12/21/2018 7:04 AM
                                                               Accepted 12/27/2018 10:53 AM
                            NO. AP-76,580                                      Williamson
              IN THE COURT OF CRIMINAL APPEALS                    filed
                                                        COURT OF CRIMINAL APPEALS
                                                              12/27/2018
                    FOR THE STATE OF TEXAS               deana Williamson, clerk

                               *   *    *




                     ALBERT JAMES TURNER,
                                   Appellant

                                   V.



                      THE STATE OF TEXAS,
                                   Appellee

                               *   *    *




                   MOTION TO WITHDRAW AS
               APPELLATE COUNSEL OF RECORD



                         *Death Penalty Case*


               On Appeal in Cause No. 54233 from the
            268th District Court of Fort Bend County, Texas



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:


     Amy Martin, appointed counsel for Albert James Turner, respectfully

moves to withdraw as appellate counsel of record in the above captioned
case. In support of this motion, Appellant would respectfully show this

Court the following:

                                      I.


      Ms. Martin will be sworn in as the judge for the 263'''^ Criminal

District Court of Harris County on January 1, 2019. Canon 4 ofthe Texas

Code of Judicial Conduct Canon states that "a judge shall not practice law

except as permitted by statute or this Code." Mr. Turner's case is does not

fall under any exception.

                                      II.


      There are no current deadlines or settings in the case. On November

14, 2018, this Court reversed the judgment of the trial court and remanded

the case for a new trial. Mr. Turner was notified of the decision and given a

copy of the decision. On November 29, 2018, the State filed a Motion for

Rehearing and Mr. Turner was sent a copy of the motion. That motion has

not been ruled on as of December 20, 2018 and Counsel does not believe

that the issue will be resolved prior to January 1, 2019.

                                      III.


       Mr. Turner is currently incarcerated and his mailing address is:

Albert Turner
TDCJ #999565
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351

                                     IV.

      Mr. Turner was informed in November that Counsel would need to


withdraw at the end of the year if the case was still pending. A copy of this

motion is contemporaneously being mailed to Mr. Turner, via certified

priority mail and regular mail, with notice that he has the right to object to

the motion and the address of the Court.

      WHEREFORE, PREMISES CONSIDERED, Counsel requests that

this Court allow Ms. Martin to withdraw as appellate counsel for Mr. Turner.



                                             Respectfully submitted,


                                             Amy Martin
                                             State Bar No. 24041402
                                             1321 Upland Dr., Suite 9638
                                             Houston, Texas 77043
                                             Telephone: 713-320-3525
                                             amymartinlaw@gmail.com
                     CERTIFICATE OF SERVICE


     This is to certify that on December 21, 2018, a true and correct copy
of the foregoing document was delivered to the following parties via
electronic service in accordance with the Texas Rules of Appellate
Procedure:


Gail McConnell
Assistant Criminal District Attorney
Gail.McConnell@fortbendcountytx.gov

1422 Eugene Heimann Circle
Richmond, Texas 77469
Telephone: 281-341-4460
Fax:281-341-4440


State Prosecuting Attorney
Stacey Soule
Stacey.Soule@spa.texas.gov

                                            AMY MARTIN